Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 04/05/2022 and further search, Claims 39-59 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the set of wireless devices are associated with at least one matching identifier for tracking actions relating to handling of the subscription profiles at a mobile network operator, MNO, entity and a profile provisioning server; wherein tracking the actions comprises tracking a profile download order.
	Prior art teaches Virtual Private Networks (VPNs), for example, have been use to create a secure connection between two devices located remotely from one another and connected via a public data network and radio communications, in particular, to systems and methods for remotely provisioning
devices that use an embedded universal integrated circuit card.
However, the prior art fails to teach the claimed limitation wherein the set of wireless devices are associated with at least one matching identifier for tracking actions relating to handling of the subscription profiles at a mobile network operator, MNO, entity and a profile provisioning server; wherein tracking the actions comprises tracking a profile download order. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 39, 58 and 59 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647